Savage, J.
The defendant sued the plaintiff, and caused him to be arrested upon the writ. The suit was entered in court at the return term by title only,’ the defendant (plaintiff in that suit) claiming that the writ was lost. At a subsequent term of court, the suit, by agreement of counsel was entered “Neither party, no further action, same cause.” Afterward the plaintiff brought this action for an abuse of legal process, in the former proceedings. It now comes to this court upon an agreed statement, in which the sole question to be determined is whether the entry upon the docket in the former case of “neither party, no further action, same cause,” in itself, precludes the plaintiff from maintaining this action. "We-think not.
The entry of “neither party, no further action, same cause” means that by agreement neither party further appears in court in that suit, and it also' involves a stipulation that the plaintiff shall maintain no further action for the same cause. The plaintiff’s cause of action is *140extinguished. The suit is ended, and ended as favorably to the defendant as it would be by judgment in his favor, except that he consents to go out of court without costs. But by agreeing to the entry, the defendant surrenders no cause of action against the plaintiff. He does not agree that no action shall be maintained on his part, for any cause he may have, whether it grew out of the original action, or otherwise.

Action to stand for trial.